Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
  Applicant's election without traverse of Group I, claims 1,2,5,7,10-14,19-21,29 and 30 as well as fungi as the microorganism in the reply filed on October 26, 2020 is acknowledged. 
	
Status of Claims
	Claims 1,2,5,7,10-14,19-21,26,29-31,33,34, and 40-46 are pending in the application. Claims 2,26,31,33,34,40-43 and 46 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 3,4,6,8,9,15-18,22-25,27,28,32,35-39,44,45,47 and 48 were previously cancelled in a preliminary amendment filed March  1,5,7,10-14,19-21,29 and 30 have been examined to the extent they read on the elected subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 03/07/2019 is a national stage entry of PCT/US2017/050661 with an international filing date of 09/08/2017.  PCT/US2017/050661 claims priority from US Provisional Application 62404516, filed 10/05/2016 and from US Provisional Application 62385057, filed 09/08/2016.
.
Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 





Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,5,7,10-14,19-21,29 and 30 are rejected under 35 USC 103 as being obvious over Seiskari (US PG Publication 2008/0107689 A1).


Applicant’s Invention

    Applicant claims a method for cultivating microorganisms, wherein said method comprises the steps of: a) mixing a hydrophobic material and hydrophilic particles to form a matrix; b) contacting said matrix, said hydrophobic material, and/or said hydrophilic particles, with a medium inoculated with microorganisms, thereby creating a growth matrix; and c) growing the microorganisms within said growth matrix.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

  Seiskari teaches a method for producing of an inoculant using a growth medium including a solid carrier (abstract).  Specifically, Seiskari teaches a method for production of an inoculant in a form of a stable storage paste, comprising a. cultivating microorganisms on a solid carrier, b. mixing the solid carrier from step (a) containing living microorganisms and/or spores of the microorganism with a solution containing one or more protective substances to form a mixture, and c. homogenizing the mixture to form a storage paste containing more than 35 wt% water (claim 10 of Seiskari).  The solid carrier is kaolin, bentonite, talc, gypsum (sand/hydrophobic material of the instant claims, limitation of instant claim 13, hydrophobic material of the instant claims), vermiculite, perlite, amorphous silica, granular clay, or a mixture thereof (hydorphilicle particles of the instant claims, claim 11 of Seiskari, limitation of instant claim 12) and that these types of materials are commonly used because they form loose, airy granular structure having preferably a particle size of 0.5-50 mm and a high surface area ([0020], limitation of instant claim 19).  The microorganism is a fungus, yeasts, bacterium, or nematode (claim 14 of Seiskari, limitation of instant claims 5 and 29).  Seiskari teaches that the product of the invention is an inoculant in a form of a stable storage paste comprising 0.25-5 weight-% of a microorganism, 5-25 weight-% of a solid carrier, 5-35 weight-% of a protective substance and up to 100 weight-% of water.  Preferably the inoculant comprises 0.5-1 weight-% of a microorganism, 10-15 weight-% of a solid carrier, 5-15 weight-% of a protective substance and up to 100 weight-% of water ([0030],limitation of instant claim 7).  Lastly, Seiskari teaches that the function of inoculants is based on the activity of living microorganisms and that such products comprise biological control agents, mycorrhizal inoculants, inoculants of nitrogen fixing bacteria, probiotics, bakers yeast, 
spawn of edible mushrooms and lactic acid bacteria for silage preservation ([0002], limitation of instant claim 30).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Seiskari is that Seiskari does not expressly teach the hydrophilic particles have a water contact 4 CFU/ml (limitation of instant claim 19). However, with regards to the water contact angle of the hydrophobic particles and the porosity of the hydrophilic particles, a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). With regards to the microorganisms being present at a concentration of at least 104 CFU/ml, Seiskari is silent with regards to this limitation.  However,   absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.  Lastly, with regards to the hydrophobic sand is coated with an organosilicon compound, this is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary. 
   A second difference between the invention of the instant application and that of Seiskari is that Seiskari does not expressly teach the claimed method in the order as recited in claim 1.   However, according to MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ

obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5
USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie
obvious.).”  




Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Seiskari and the instant application are directed to methods for cultivating microorganisms. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Seiskari to arrive at a method for cultivating microorganisms wherein the hydrophilic particles have a water contact angle of 90 degrees or less; the hydrophilic particles have a porosity of at least about 5%;  the hydrophobic sand  is coated with an organosilicon compound); and that the microorganisms are present at a concentration of at least 104 CFU/ml .  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.















Conclusion
No claims are allowed.

The prior art made of record
The following document is pertinent to the claimed invention although it is not relied on. 
Kurane et al. (US Patent 4,332,904) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617